January 08, 2008


Mr. David Mullin
Mullin Hoard & Brown
P. O. Box 31656
Amarillo, TX 79120-1656
Ms. Karen S. Precella
Haynes & Boone, L.L.P.
201 Main Street, Suite 2200
Fort Worth, TX 76102-3126

RE:   Case Number:  07-0593
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  CANO PETROLEUM, INC., W.O. ENERGY OF NEVADA, INC., W.O.
      OPERATING COMPANY, LTD., AND WO ENERGY, INC.

Dear Counsel:

      The Multidistrict Litigation Panel delivered the enclosed  opinion  on
January 2, 2008 in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
| | |